In an action, inter alia, to recover damages for wrongful eviction and abuse of process, and to be restored to the possession of a certain premises, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Lodato, J.), dated June 14, 1985, as denied their motion for an order compelling the defendant Moses Tepfer to reveal his residential address, and the name of the present tenant occupying apartment 6D of 1335 50th Street, Brooklyn.
Order reversed insofar as appealed from, with costs, and motion granted. The defendant Tepfer is directed to produce the requested information within 10 days after service upon him of a copy of the order to be made hereon, with notice of entry.
The plaintiffs, pursuant to CPLR 3118, are entitled to the defendant Tepfer’s residential address, and the name of the tenant now occupying the premises in question. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.